Hutcheson, Justice.
W. T. Gunter was indicted, tried, and convicted of the offense of murder, and sentenced to life imprisonment. Motion for new trial was overruled, and defendant excepted. The only grounds of the amended motion for new trial not expressly abandoned are merely in elaboration of the general grounds. A prima facie ease of murder was made out by proof of the corpus delicti, and a complete and full confession by the defendant in his statement to the jury. The defense was insanity. The evidence on this issue was conflicting, and was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur.